Citation Nr: 0421063	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  03-33 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the lower extremities.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a bilateral leg 
disorder.

4.  Entitlement to service connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for a bilateral ankle 
disorder.

6.  Entitlement to service connection for residuals of 
dislocation of the left shoulder.

7.  Entitlement to service connection for a respiratory 
disorder, claimed as a result of exposure to asbestos.

8.  Entitlement to service connection for a personality 
disorder.

9.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

10.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Attorney 
at Law


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to March 
1985.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in October 2002 by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA) and in September 2003 by the Lincoln, Nebraska, 
RO.

The Board notes that the September 2003 rating decision 
denied entitlement to service connection for tinnitus, 
however, in a March 2004 letter the RO notified the veteran 
that service connection for tinnitus has been awarded, a 
complete grant of the benefit sought.




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claims, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for an equitable 
disposition of the claims decided herein.

2.  There is no competent medical evidence of current 
residuals of frostbite.

3.  There is no medical diagnosis of current disorders of 
either ankle, either leg, either knee, the low back or the 
left shoulder.

4.  There is no medical diagnosis of a current respiratory 
disorder.

5.  A personality disorder is not an injury or disease within 
the meaning of applicable legislation.

6.  There is no credible evidence that the claimed in-service 
stressor of a sexual assault occurred to support a diagnosis 
of service-related PTSD.

7.  There is an approximate balance of positive and negative 
evidence on the issue of whether the veteran's current 
bilateral hearing loss disability is related to noise 
exposure during active service.


CONCLUSIONS OF LAW

1.  Residuals of frostbite of the lower extremities, a low 
back disorder, a bilateral leg disorder, a bilateral knee 
disorder, a bilateral ankle disorder, residuals of 
dislocation of the left shoulder, a respiratory disorder, 
claimed as a result of exposure to asbestos, a personality 
disorder, and PTSD were not incurred in or aggravated in 
service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  With resolution of reasonable doubt, bilateral hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.385, 4.85 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

A.  Duty to Notify

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, No. 01-944 (U.S.Vet.App. June 24, 
2004) (Pelegrini II).  In Pelegrini II, slip op. at 11, the 
Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim, under 
38 C.F.R. § 3.159(b).  

A March 2002 VCAA notice letter informed the veteran of the 
elements of a successful service connection claim, including 
medical evidence of current disability and medical records or 
a medical opinion showing a relationship between current 
disabilities and an injury, disease, or event in service, 
requested information concerning the veteran's claimed 
exposure to asbestos in service and any post-service exposure 
to asbestos, notified the veteran to provide or identify 
evidence in support of his claims, advised him that VA 
examination might be scheduled, and provided contact 
information if the veteran had questions or needed 
assistance.  The March 2002 letter was prior to the 
adjudication of any of the veteran's service connection 
claims currently on appeal.

With regard to the veteran's claims for service connection 
for PTSD and bilateral hearing loss, a July 2003 VCAA notice 
letter requested that the veteran complete and return a 
stressor questionnaire, identify any providers of treatment 
for PTSD, identify any possible sources of information and 
evidence such as police reports or medical treatment records 
for assault or rape, provide supporting statements from any 
individuals with whom the veteran may have discussed the 
claimed incident, provide copies of any correspondence the 
veteran may have sent to close friends or relatives in which 
he related information about the claimed incident, provide 
medical reports showing findings, diagnosis, and treatment 
for PTSD and hearing loss, and identify any VA facilities at 
which he had received treatment.  The July 2003 letter 
informed the veteran that VA would request copies of his 
service personnel file and would obtain relevant records from 
federal agencies.  The July 2003 letter also notified the 
veteran that it was still his responsibility to support his 
service connection claims with appropriate evidence.  The 
July 2003 letter was prior to the adjudication of the 
veteran's claims for service connection for PTSD and 
bilateral hearing loss.

A statement of the case furnished to the veteran in November 
2003 set forth 38 C.F.R. § 3.159, VA assistance in developing 
claims, with citations to relevant United States Code 
sections.  

The RO's letters to the veteran and the statement of the case 
satisfied the first three elements of notice discussed in 
Pelegrini II.  Although the RO did not explicitly request 
that the veteran provide any evidence in his possession he 
thought was relevant to his claims, it did, as noted above, 
advise him that it was his ultimate responsibility to support 
his claims with appropriate evidence such that any deficiency 
in the wording of the notice was a harmless error, 
particularly where the veteran was requested to submit 
medical evidence of current disabilities and medical evidence 
linking current disabilities to his active service.  The 
Board also finds that any error in not providing a single 
notice to the appellant covering all content requirements 
would be harmless and non-prejudicial, in that the veteran 
has not identified any pertinent records to be obtained by 
VA.  In light of the foregoing, the Board concludes that the 
veteran was afforded adequate notice specific to the instant 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

B.  Duty to Assist

VA obtained reports from a private psychologist and a private 
audiologist.  In January 1987, VA afforded the veteran a VA 
general medical examination.  During the pendency of this 
appeal, VA afforded the veteran an examination and opinion by 
a VA audiologist.  The veteran has not identified any 
providers of post-service treatment for frostbite, an 
acquired psychiatric disorder, or orthopedic disorders.  The 
veteran and his representative have not identified any 
additional evidence relevant to the claims on appeal. 

The Board recognizes that 38 C.F.R. § 3.159(c)(4) provides VA 
will afford a claimant an examination or obtain a medical 
opinion if VA determines that the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but that the record contains competent 
lay or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; establishes 
that the veteran suffered an event, injury or disease in 
service, or has a disease or symptoms of a disease listed in 
38 C.F.R. § 3.309, 3.313, 3.316, and 3.317 manifesting during 
an applicable presumptive period provided the claimant has 
the required service or triggering event to qualify for that 
presumption; and, indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service 
connected disability.

A psychiatric examination is not needed to decide the 
veteran's claims on appeal because credible supporting 
evidence of a stressor productive of PTSD required for 
service connection has not been presented, and by regulation 
service connection may not be granted for a personality 
disorder.  Further medical examination of the veteran's lower 
extremities is not required in connection with his claim for 
service connection for frostbite of the lower extremities 
because there is no evidence of current disability.  Further 
VA orthopedic examination is not needed to decide the claims 
on appeal because the evidence of record does not establish 
that the veteran had any injury or disease of his legs and 
right ankle in service and because a VA examination in 
January 1987 showed that the veteran did not have post-
service residuals of a left shoulder dislocation, a low back 
disorder, a disorder of the knees, or a left ankle disorder.    

Under the facts of this case, then, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant); Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when 
the Board addresses in its decision a question that has not 
been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review. 

II.  Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 
5 Vet. App. 91, 93 (1993)]."  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

A.  Frostbite of Lower Extremities

The veteran has reported that his legs and feet get very cold 
in cold weather.  He seeks service connection for such, 
claimed as residuals of frostbite.

To the extent that the veteran's own statement may imply his 
opinion that he currently has residuals of frostbite or of a 
cold injury to his lower extremities, his statement is 
lacking in probative value.  While he is competent to 
describe his symptoms, see 38 C.F.R. § 3.159(a)(2), he is not 
competent to establish either the existence of residuals of 
frostbite or the etiology of such.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  For such determinations, 
competent medical evidence is required. Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of any cold exposure or 
frostbite affecting the lower extremities.  In a report of 
medical history for service separation, the veteran denied 
having or having had any foot trouble.  On his January 2002 
claim form, the veteran did not identify any providers of 
post-service treatment for frostbite, nor has he subsequently 
identified or submitted any competent medical evidence of 
treatment or diagnosis relevant to such claim.  The reports 
of VA examinations completed in 1987 fail to note any cold 
injury residuals.  In fact, although the veteran complained 
of pain in certain joints at that time, he did not report 
having incurred any frostbite and the examiner noted a normal 
vascular system.  Later medical evidence does not include 
complaints or diagnoses relevant to cold injury residuals.  
There is, in sum, no competent medical evidence showing a 
diagnosis of any current residuals of frostbite of the lower 
extremities.  As such, service connection for residuals of 
frostbite of the lower extremities may not be established.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303; Rabideau at 143, 
supra.

As the preponderance of the evidence is against the veteran's 
claim for service connection for residuals of frostbite of 
the lower extremities, the benefit of the doubt doctrine does 
not apply.  38 U.S.C.A. § 5107.

B.  Low Back, Legs, Knees, Ankles, and Left Shoulder

The veteran claims entitlement to service connection for 
disabilities of the knees, legs, ankle, left shoulder and 
back.  He reports that his problems began in the military.  
He has not identified any providers of post-service 
orthopedic treatment for his complaints.

The veteran's service medical records reveal that, in 
November 1979, he complained of left shoulder pain and 
decreased range of motion after falling in a shower.  On 
examination, an abrasion of the left lateral shoulder and 
tenderness around the distal clavicle were noted.  The 
assessment was contusion.  X-rays showed a dislocation of the 
left acromioclavicular joint.

In April 1980, the veteran sustained an inversion injury of 
the left ankle when he jumped off a fence.  He was provided 
with a short leg walking cast.  The assessment was sprained 
ankle, inversion injury.  The veteran was placed on a profile 
for 30 days.  In June 1980, the veteran indicated that he had 
had trouble running, and he complained of a sprained ankle.  
It was noted that earlier he had been in a cast for three 
weeks for a sprained ankle.  The veteran was given an Ace 
bandage for his left ankle and advised to use moist heat and 
elevate the ankle at night.

In March 1982, the veteran complained of pain, swelling, and 
decreased range of motion of his left ankle after falling off 
a truck.  Tenderness of the left lateral malleolus with edema 
was noted.  X-rays of the left ankle in May 1982 were 
negative, but there was marked lateral swelling of the left 
ankle.  The assessment was severe sprain of the left ankle.  

In November 1983, the veteran complained of pain in the small 
of his back after being in a motor vehicle accident the 
previous day in which his vehicle ran into the back of 
another car.  On examination, tenderness in the lower 
paraspinal muscles and decreased range of motion of the back 
were noted.  There was no swelling or tenderness over the 
spine.  The assessment was LBP [low back pain] - muscular.

In May 1984, the veteran complained of left knee pain for one 
day.  On examination, his left knee was tender.  There was no 
swelling or laxity, and range of motion was full.  X-rays 
were negative.  The diagnosis was left knee strain.  
Approximately one week later, the veteran complained that his 
left knee hurt after a refrigerator slipped.  On examination, 
range of motion of the knee was full, and there was no 
effusion or ligament laxity.  Point tenderness of the 
anterior lateral fat pad versus the lateral tibia joint line 
was noted.  The impression was fat pad contusion.  

In September 1984, the veteran complained of a right knee 
injury after stepping in a hole while running.  On 
examination, the lateral posterior right knee was tender.  
There was no swelling or laxity.  X-rays were negative.  The 
diagnosis was right knee strain.  In October 1984, at an 
orthopedic clinic, malalignment and a popliteal cyst at the 
patella of the right knee were noted.  A posterior splint was 
provided.  

In a report of medical history for service separation, the 
veteran denied having a painful or "trick" shoulder or 
recurrent back pain.  He stated that he had or had had a 
"trick" or locked knee.  However, a physician noted as 
follows: " L [left] knee pain - evaluated ortho - no 
sequelae."

At an examination for separation in February 1985, the 
veteran's upper extremities, lower extremities (except feet), 
feet, spine, and other musculoskeletal system were evaluated 
as normal.  No defect or diagnosis of the left shoulder, low 
back, legs, knees, or ankles was reported.

At a VA general medical examination in January 1987, the 
veteran gave a history of intermittent mild right knee pain 
and swelling since 1980.  The veteran stated that he was able 
to run and to climb stairs.  The veteran made no complaint 
concerning his low back, left shoulder, left knee, legs, or 
ankles.  His posture and gait were normal.  He had good 
propulsion, coordination, muscle tone, and muscle control.  
Examination of the upper extremities revealed no areas of 
swelling and no deformities.  All joints of the upper 
extremities had good mobility and symmetry, with no evident 
functional deficits.  Muscles of the upper extremities had 
good tone and strength, with no evident atrophy and no areas 
of tenderness.  Examination of the lower extremities revealed 
a moderate degree of tenderness on palpation of the hamstring 
muscles and tendons, particularly the tendon of the biceps 
femoris tendon.  Further examination of the lower extremities 
indicated no areas of swelling.  All joints of the lower 
extremities had good mobility and symmetry with no evident 
functional deficits and no muscle atrophy.  A neurological 
examination was essentially normal.  Vibratory sense, sense 
of pain, sense of light touch, sense of position, and 
pinprick sensation were intact in both upper and lower 
extremities.  The pertinent diagnosis was chronic tendonitis 
of the biceps femoris muscle.

With regard to the veteran's right ankle and his bilateral 
legs, no injury was shown in service, and he has not 
specifically contended that he sustained any injury to his 
right ankle or legs (other than sprain of the knees and left 
ankle) during his active service.  As noted, on VA 
examination in January 1987, approximately 22 months after 
his separation from service, no disorder or abnormality of 
the right ankle was found.  Although tendonitis of a leg 
muscle was found, no such muscle disorder was present in 
service, and there has been no finding that such tendonitis 
is in any way related to an event in service.  Moreover, a 
prior final rating decision in April 1987 denied entitlement 
to service connection for chronic tendonitis of the biceps 
femoris muscles and such question is not currently before the 
Board.  A review of all of the medical evidence of record 
fails to show currently-diagnosed disability of the right 
ankle, or either leg.  As noted above, as a lay person the 
veteran is not competent to provide the requisite diagnosis 
or opinion as to etiology.  See Espiritu, supra.  Service 
connection for a bilateral leg disorder and a right ankle 
disorder is, therefore, not established.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

With regard to the veteran's low back, left shoulder, and 
left ankle, the Board recognizes that the veteran did, in 
fact, incur relevant injuries during service.  Nevertheless, 
examination at discharge, as well as a VA examination 
conducted within two years of service discharge, no relevant 
disorders or abnormalities were found, and the veteran made 
no pertinent complaints.  Continuity of symptomatology of the 
low back, left shoulder, and left ankle has not otherwise 
been shown.  In any case, there remains no medical diagnosis 
of any current disorder of the veteran's low back, left 
shoulder, or left ankle, and he is not qualified to render 
such a diagnosis.  Espiritu, supra.  Entitlement to service 
connection for a low back disorder, residuals of dislocation 
of the left shoulder, and a left ankle disorder is, 
therefore, not established.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.

With regard to the veteran's right knee, sprain of the right 
knee was shown in service and, at the VA examination in 
January 1987, the veteran complained of intermittent right 
knee pain and swelling since service.  Despite such history, 
the VA examiner found no disorder or abnormality of the 
veteran's right knee.  Additionally, the veteran has not 
identified any post-service provider of treatment for his 
right knee.  The veteran is not qualified to diagnose a 
disorder of the right knee.  Espiritu, supra.  There is thus 
no diagnosis of a current disorder of the right knee.  
Service connection for a right knee disorder is, therefore, 
not established.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

As the preponderance of the evidence is against the veteran's 
claims for service connection for a low back disorder, a 
bilateral leg disorder, a bilateral knee disorder, a 
bilateral ankle disorder and residuals of dislocation of the 
left shoulder, the benefit of the doubt doctrine does not 
apply.  38 U.S.C.A. § 5107.

C.  Respiratory Disorder

The veteran's service medical records are entirely negative 
for any complaints, findings, or diagnosis of a respiratory 
disorder or lung disease.  At an examination for service 
separation in February 1985, the veteran's lungs were 
evaluated as normal.  The veteran has not identified any 
providers of post-service treatment for any respiratory 
disorder.

In a statement received in April 2002, the veteran stated 
that in service in Korea he served as a combat engineer and 
as a mechanic.  He stated that as a mechanic he worked 
changing brake systems containing asbestos.  He stated that 
he was having respiratory problems and problems with 
shortness of breath.  His statements were accepted as a claim 
for service connection for a respiratory disorder as a result 
of exposure to asbestos.  

The veteran's Department of Defense (DD) Form 214 shows a 
primary specialty of combat engineer.  The veteran's 
Department of the Army (DA) Form 20, personnel record, shows 
that his principal duty in the Continental United States and 
in Korea was construction specialist/construction engineer.  
There is no indication in these official records that in 
service the veteran engaged in the duties of a vehicle 
mechanic or that he was potentially exposed to asbestos as a 
construction specialist/engineer.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA Manual 
21-1, Part VI, para. 7.21 (October 3, 1997) contains 
guidelines for the development of asbestos exposure cases.  
Part (a) in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Part (b) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in certain occupations, such as shipyards, 
insulation work, demolition of old buildings, carpentry and 
construction, asbestos cement sheet and pipe products, 
military equipment, etc.  See also VAOPGCPREC 4-2000 (April 
13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. 
Brown, 10 Vet. App. 120, 123-24 (1997).

The Board need not make a determination as to whether and to 
what extent the veteran was exposed to asbestos during active 
service insofar there is no competent evidence of any current 
respiratory disability, to include any asbestos-related 
disorder of the lungs/respiratory system.  There is thus no 
basis on which to find that the veteran has any respiratory 
disorder which is related to exposure to asbestos or that is 
otherwise related to service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.

As the preponderance of the evidence is against the veteran's 
claim for service connection for a respiratory disorder, the 
benefit of the doubt doctrine does not apply.  38 U.S.C.A. 
§ 5107.

D.  Personality Disorder and PTSD

The Board first notes that a personality disorder, as such, 
is not a disease or injury within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c).  Accordingly, VA compensation benefits may not be 
granted based on the veteran's personality disorder.

The veteran also asserts entitlement to service connection 
for PTSD.  Service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities." VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect to personal assaults, 38 C.F.R. § 3.304(f) was 
amended in March 2002, to add the following:

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.

67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (now codified at 
38 C.F.R. § 3.304(f)(3) (2002)).

The veteran's service medical records reveal that, in 
February 1985, he was seen by a physician's assistant for 
family problems on a referral by an officer for lack of 
productivity.  The veteran's Korean wife, who had been in the 
United States for one week, had been calling him with 
problems.  She was noted to be an alleged child abuser.  The 
veteran appeared worried, apprehensive, and jittery.  He was 
slightly depressed.  The assessment was anxiety secondary to 
familial problems.  The veteran was then evaluated by a 
clinical social worker.  The veteran indicated that his 
family problems disabled him from the performance of his 
duties.  He saw being reunited with his family as the only 
viable solution to his problems.  The diagnostic impressions 
were adjustment disorder with depressed mood and dependent 
personality disorder.  A division psychiatrist concurred with 
the diagnosis of dependent personality disorder and found 
that the veteran did not have a mental disease, disorder, or 
defect which warranted disposition through medical channels.  
He stated that the veteran had a chronic and recalcitrant 
character and behavior disorder and that an attempt at 
rehabilitation would interfere with the veteran's ability to 
adequately perform his duties.  The psychiatrist and the 
social worker recommended that the veteran be considered for 
an expeditious administrative separation.  The veteran's DD 
Form 214 stated that the reason for his separation in March 
1985 was personality disorder.

At the VA general medical examination in January 1987, it was 
noted that in service the veteran had been treated for 
anxiety and nervousness.  The pertinent diagnosis was anxiety 
state manifested by nervousness, tenseness, and 
hypersensitivity to pain and mild stimuli.  A final rating 
decision dated in April 1987, see 38 U.S.C.A. § 7105, denied 
entitlement to service connection for anxiety state.  The 
veteran has not attempted to reopen that claim and has not 
submitted evidence of a currently-diagnosed anxiety state 
opined to be related to his military service.

In a stressor statement received in August 2003, the veteran 
related that he had been sexually assaulted by two sergeants 
during his service in Korea.  He reported he was threatened 
not to report the incident.  He also stated that he did go to 
sick call, where the doctor told him that he could report the 
incident or get out of the Army and go back to his family on 
a "personal" disability.  The veteran stated that he did 
not tell his spouse about the sexual assault by the two 
sergeants until after the terrorist attacks of September 11, 
2001.

In May 2003, a private psychologist reported that he had 
evaluated the veteran in connection with his VA compensation 
claims.  The veteran stated that in service he was assaulted 
by one sergeant (not two sergeants) and that, thereafter, he 
had nightmares, depression, and difficulty with depression.  
The veteran stated that, after his separation from service, 
he started to have amorous feelings toward men and to have 
relationships with them.  The veteran complained of insomnia.  
On mental status examination, the veteran was extremely 
nervous.  He appeared to be simultaneously anxious and 
depressed.  He was preoccupied with the issue of being 
sexually attracted to other men.  His cognitive functioning 
was not good.  The diagnoses on Axis I were:  PTSD, chronic; 
anxiety disorder, not otherwise specified; depressive 
disorder, not otherwise specified; and sexual disorder, not 
otherwise specified.  The diagnosis on Axis II was 
personality disorder, not otherwise specified, with prominent 
compulsive and histrionic traits.  The psychologist's report 
was countersigned by a psychiatrist.

With regard to the veteran's claim for service connection for 
PTSD, the Board first notes that such claim is based on an 
allegation of personal assault and that the RO, in a July 
2003 letter, informed the veteran of the types of evidence 
other than official records which might constitute credible 
supporting evidence of the alleged assault.  However, the 
veteran has not submitted or identified any evidence to 
support the occurrence of the claimed incident in which he 
was the subject of a sexual assault while on active duty.  
The veteran's service personnel records contain no mention of 
the alleged incident, rather showing familial problems as the 
veteran's stated reason for accepting discharge from service.  
Such records, made contemporary to the veteran's service 
period, are uncontroverted by any official service records or 
any medical evidence for many years after service.  The 
veteran's sole support for his in-service assault is his own 
account of what happened, asserted only many years after 
service and in connection with his VA claim for benefits.  
There is thus no credible supporting evidence that the 
claimed in-service stressor occurred.  

In sum, the veteran is not a combat veteran and there is no 
verified stressor.  The diagnoses of PTSD in the record are 
based on the veteran's unsubstantiated account of service 
events, without benefit of review of a complete and accurate 
history.  The Board is not required to accept a physician's 
diagnosis "[j]ust because a physician or other health care 
professional accepted the appellant's description of his 
[wartime] experiences as credible and diagnosed the appellant 
as suffering from PTSD."  West v. Brown, 7 Vet. App. 70, 77 
(1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  For these reasons, entitlement to service connection 
for PTSD may not be granted at this time.  38 C.F.R. 
§ 3.304(f).

As the preponderance of the evidence is against the veteran's 
claims for service connection for a personality disorder, and 
PTSD, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107.

E.  Bilateral Hearing Loss

The veteran's service medical records are negative for any 
complaints, findings, or diagnosis of hearing loss.  At an 
examination for induction in October 1979, the veteran 
underwent audiometric testing, the results of which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
20
5
LEFT
20
15
5
10
15

In a report of medical history for service separation, the 
veteran denied having or having had hearing loss.  At his 
separation examination in February 1985, the veteran 
underwent audiometric testing, the results of which were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
20
20
LEFT
15
15
15
25
25

Audiometric testing measures threshold hearing levels (in 
decibels) over a range of frequencies (in Hertz); the 
threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 157 (1993), citing 
Current Medical Diagnosis & Treatment 110-11 (Stephen A. 
Schroeder et. al. eds., 1988).  Under the holding in Hensley, 
therefore, the veteran showed some abnormal hearing in the 
left ear (but not in the right ear) at separation from 
service.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

An examination for hearing impairment for VA purposes must be 
conducted by a state-licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  38 C.F.R. § 4.85(a).  

In April 2003, the veteran's auditory acuity was evaluated by 
a private audiologist, who reported that testing showed pure 
tone threshold averages of 43.75 decibels in the right ear 
and 41.25 decibels in the left ear for 1000, 2000, 3000, and 
4000 Hertz, with speech discrimination scores using the 
Maryland CNC test of 96 percent, bilaterally.  The diagnosis 
was moderate flat sensorineural hearing loss, bilaterally.  
The audiologist noted that the veteran gave a history of 
exposure in military service to the noise of rifles, grenade 
launchers, and diesel engines.  Based on the veteran's 
history, the private audiologist stated an opinion that it 
was quite likely that noise exposure in service was the 
beginning of the veteran's hearing loss.

The RO requested that a VA audiologist review the veteran's 
service medical records and the report of the private 
audiologist and offer an opinion as to whether there is a 
nexus between the veteran's current hearing loss and his 
service.  In February 2004, the VA audiologist reported that 
the veteran's audiological examinations at induction and at 
separation from service revealed normal hearing, bilaterally.  
She stated an opinion that, since the veteran's hearing was 
within normal limits at separation from service, it was not 
likely that any current hearing loss was precipitated by 
military noise exposure.  

The audiological testing performed by the private audiologist 
in April 2003 appears to have been in accordance with 
38 C.F.R. § 4.85(a) and is thus acceptable for VA purposes.  
Also, the results of the audiological examination in April 
2003 showed bilateral hearing loss disability, under VA 
standards.  38 C.F.R. § 3.385.  

The issue for consideration is, therefore, whether the 
veteran's current bilateral hearing loss disability is 
related to his active service.  In that regard, the Board 
notes that the veteran's history of exposure to the noise of 
diesel engines would be consistent with his primary specialty 
of combat engineer shown on his DD Form 214.  

The Board finds that there is an approximate balance of 
positive and negative evidence on the issue of whether the 
veteran's currently-diagnosed bilateral hearing loss 
disability is related to his service.  The private 
audiologist has linked the veteran's current bilateral 
hearing loss to his noise exposure in service.  In contrast 
the VA audiologist found that it is unlikely that the 
veteran's current hearing loss is related to in-service noise 
exposure.  However, the VA audiologist supported the opinion 
by noting the lack of documented hearing loss at discharge, 
whereas, as noted above, although the veteran did not 
manifest a hearing loss disability as defined under 38 C.F.R. 
§ 3.385 at discharge, he did demonstrate a degree of 
decreased hearing ability.  Resolving that issue in the 
veteran's favor, therefore, service connection will be 
granted for bilateral hearing loss.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to service connection for residuals of frostbite 
of the lower extremities, a low back disorder, a bilateral 
leg disorder, a bilateral knee disorder, a bilateral ankle 
disorder, residuals of dislocation of the left shoulder, a 
respiratory disorder, claimed as a result of exposure to 
asbestos, a personality disorder, and PTSD is denied.

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



